    Case: 1:18-cv-06640 Document #: 40 Filed: 08/02/19 Page 1 of 7 PageID #:269




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

TIM JON SEMMERLING,                              )
      Plaintiff,                                 )
                                                 )
        vs.                                      )       No. 1: 18 CV 06640
                                                 )       Honorable Judge Robert Gettleman
CHERYL T. BORMANN,                               )
UNITED STATES OF AMERICA                         )
     Defendants                                  )

PLAINTIFF’S SECOND SUPPLEMENTAL RESPONSE TO THE UNITED STATES OF
                    AMERICA’S MOTION TO STAY

        NOW COMES the Plaintiff, Tim Jon SEMMERLING (Plaintiff herein), by his attorneys,

Wigell Law Group, Ltd., and further supplements its previously filed response and first

supplemental response to arguments in the United States of America’s (USA herein) Motion to

Stay. In support, Plaintiff states as follows:

                                        INTRODUCTION

        On September 28, 2018, Plaintiff filed a Four Count Complaint against Defendant,

Cheryl T. Bormann (BORMANN herein) and USA based upon that BORMANN and other

government employees had committed various acts against Plaintiff. On December 21, 2018,

USA filed a Motion to Stay in its capacity of representing the government employees named in

paragraph 1 of Plaintiff’s Complaint at Law. Plaintiff filed a response to the USA’s Motion to

Stay on April 1, 2019. On April 18, 2019, Plaintiff filed a supplemental response to USA’s

motion to stay. Plaintiff files this second supplemental response based upon new information

received to further support his arguments to oppose any stay of the lawsuit and to keep the court

informed of continuing developments of the 9/11 proceedings in GITMO.




                                                     1
    Case: 1:18-cv-06640 Document #: 40 Filed: 08/02/19 Page 2 of 7 PageID #:269




 RECENT HEARINGS IN THE CRIMINAL CASE INDICATE ANOTHER DELAY IN THE
  TRIAL OF THE 9/11 DEFENDANTS BASED ON STATEMENTS BY BORMANN AND
  OTHER ATTORNEYS AT A PRETRIAL HEARING OF JULY 26, 2019 AND A RECENT
    NYT ARTICLE SUPPORT THE FACT THAT THE POSTURE OF THE CRIMINAL
 PROCEEDINGS DO NOT WARRANT A STAY AND THERE IS A GREAT INTEREST TO
                 PROCEED EXPEDITIOUSLY WITH LITIGATION.


       In supplement, Plaintiff cites and files a transcript of proceedings of July 26, 2019 in the

9/11 case (Filed as Exhibit A) for the court’s review. Plaintiff also cites and files another

recently released New York Times Article (Filed as Exhibit B) for the court’s review. Both

exhibits support Plaintiff’s arguments that the posture of criminal proceedings does not warrant a

stay. The transcript and New York Times Article also support Plaintiff’s argument that there is

great interest to proceed expeditiously with litigation.

                       Transcript of Pretrial Proceedings of July 26, 2019

       A pretrial hearing was held on July 26, 2019 in the 9/11 case in relation to all defendants,

including BIN-ATASH CLIENT. The discussion relevant to this supplemental filing pertains to

arguments on a motion to set a trial date (Referred to in the transcript as Motion 639I). During

these proceedings, the defense attorneys for the 9/11 defendants addressed a wide multitude of

issues that need to be resolved prior to trial. Several issues that were raised during these

proceedings included delivery of discovery, size of discovery, lack of equipment, technological

needs which are being unmet, lack of infrastructure, inadequate manpower, inadequate resources

and lack of certain funding, among other issues. (Tr. 113-226).

       Several notable excerpts from the transcript include suggestions of further delay of the

trial date. One defense attorney suggested a proposed trial date of over 2 years in the future

while BORMANN suggested a “Hard Stop” with no foreseeable trial date set until discovery

issues are resolved.



                                                  2
     Case: 1:18-cv-06640 Document #: 40 Filed: 08/02/19 Page 3 of 7 PageID #:269




        To further elaborate, Defense Attorney James Connell suggested a projected trial date of

October 2021 with slippage (Tr. 156-157).

        One example which highlights one of the discovery issues that is causing delay, Defense

Attorney David Nevin informed the court that only 0.03 percent out of 6 million pages of Dianne

Feinstein’s Torture Report have been received in discovery. (Tr. 169).

        In another telling excerpt of the transcript, BORMANN argues all the reasons that the

trial date CANNOT be set at that point (Tr. 186-200). Many of which encompass the previously

referenced issues. BORMANN proposes to the court what she refers to as a “hard stop” in the

case until the discovery issue can be resolved. BORMANN stated to the court in relevant part:

        “What I'm asking you to do is to take a hard stop, litigate what we can while the

government completes discovery, and then make them certify it. Then hold them responsible

when they violate it. Until we have that done, nothing on this case can move forward.” (Tr. 200).

The last sentence of the above quote is quite telling of any certainty of a firm trial date being set

in the 9/11 proceedings.

        These proceedings clearly show that a stay of the civil lawsuit would be unwarranted in

this case. The arguments presented by BORMANN and the other defense attorneys for the 9/11

defendants clearly demonstrate the multitude of issues causing the extensive delays in the

criminal case. The fact alone that there are still complex issues relating to discovery and several

pretrial motions at this stage show that any resolution that would allow the case to proceed to

trial will not occur any time in the foreseeable future. The current posture of the case as

demonstrated in the transcript clearly undercuts the Government’s argument that there will be a

trial in the foreseeable future.




                                                  3
    Case: 1:18-cv-06640 Document #: 40 Filed: 08/02/19 Page 4 of 7 PageID #:269




       Further, this transcript illustrates and supports Plaintiff’s argument that delays such as the

one illustrated above that litigation of the civil lawsuit needs to proceed expeditiously. Again, as

cited in the previous response and supplement, allowing the stay of civil proceedings could

potentially result in the loss of favorable discovery/evidence to plaintiff. Witnesses could

disappear, die, or have memories fade, which would compromise potential favorable testimony

to the Plaintiff as well as the Plaintiff’s ability to effectively prosecute his claims and conduct

meaningful discovery. The continuous delays as demonstrated by the transcript clearly shows

that there is no end in sight of the 9/11 proceedings and that an actual trial date will not

materialize in the near future.

                                  Recent New York Times Article

       The article focuses upon the positions of defense lawyers who represent the accused,

including BORMANN, that the confessions obtained from the 9/11 defendants by the FBI and

CIA were tainted, and that subsequent confessions obtained by so called “Clean Teams” by the

Prosecution were also tainted by FBI and CIA misconduct. BORMANN is quoted stating that

the “Clean Teams were a fiction from the very beginning” and “There was no separation, it was

one big team.”

       Defense attorneys for all 9/11 defendants are challenging those confessions and also are

asking the new Judge, to reverse interim Judge Keith Parella’s decision to reinstate the

confessions obtained by the FBI and CIA. The first trial Judge, Colonel James Pohl had ruled

that the confessions were inadmissible.

       The article references the fact that the case has been stuck in pretrial hearings since 2012

and will not go to trial before next year. The article further references the struggles the Military

Commission has endured to decide multiple complex legal issues and as a result, the case is



                                                  4
    Case: 1:18-cv-06640 Document #: 40 Filed: 08/02/19 Page 5 of 7 PageID #:269




unlikely to be decided even by 2021. The article also notes that defense attorneys are moving for

the Judge to hold an extensive hearing regarding the interrogations that took place between 2002

and 2006 which alone could take 6 months to complete. Defense attorney James Connell notes

that he has drawn a list of 112 pretrial witnesses for the hearing to support the argument that the

confessions should be excluded from trial.

       This article clearly shows the true posture of the criminal case which is in clear contrast

to the Government’s argument that trial will occur in the foreseeable future. This latest

development highlights a key issue in the 9/11 prosecution which has said that could take until at

least 2021 to resolve. This development undercuts the Government’s argument that trial will

proceed in the foreseeable future and the Government’s argument of a January 2019 trial date,

which has since passed with no trial of any kind proceeding.

       Further, this article illustrates and supports Plaintiff’s argument that delays such as the

one illustrated above that litigation of the civil lawsuit needs to proceed expeditiously. Again, as

cited in the previous response and supplement, allowing the stay of civil proceedings could

potentially result in the loss of favorable discovery/evidence to plaintiff. Witnesses could

disappear, die, or have memories fade, which would compromise potential favorable testimony

to the Plaintiff as well as the Plaintiff’s ability to effectively prosecute his claims and conduct

meaningful discovery. The continuous delays as demonstrated by this NYT article clearly show

that there is no end in sight of the 9/11 proceedings and that an actual trial date will not

materialize in the near future.




                                                  5
    Case: 1:18-cv-06640 Document #: 40 Filed: 08/02/19 Page 6 of 7 PageID #:269




                                      CONCLUSION

       For all of the reasons stated above and in plaintiff’s previously filed response and first

supplemental response, this court should deny the Government’s motion to stay civil

proceedings. All of the factors support proceeding with plaintiff’s civil suit.




                                                              Respectfully Submitted,

                                                              /s/ Raymond G. Wigell
                                                              Raymond G. Wigell
Wigell Law Group, Ltd.
Attorney for Plaintiff
20280 Governors Highway, Suite 204
Olympia Fields, Illinois 60461
(708) 481-4800 Office
708-481-4848
Email: rwigell@wcdchicago.com




                                                 6
     Case: 1:18-cv-06640 Document #: 40 Filed: 08/02/19 Page 7 of 7 PageID #:269




                                         Certificate of Service

           I hereby certify that on August 2, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which sent notification of such filing to all appropriate

parties.

                                                         By:      /s/ Raymond G. Wigell

                                                         Raymond G. Wigell
                                                         Wigell Law Group, Ltd.
                                                         20280 Governors Highway, Suite 204
                                                         Olympia Fields, IL 60461
                                                         (708) 481 – 4800 Office
                                                         (708) 481 – 4848 Fax
                                                         Email: rwigell@wcdchicago.com




                                                    7
